*281By the Court,
Whitman, J. :
This case falls within the rule heretofore adopted by this Court. The affidavits alleged to have been used on the motion for continuance are not properly in the transcript and cannot be considered.; there is no bill of exceptions, nor any statement. (State v. Wilson, 5 Nev. 43.) No objection is made upon the indictment or the instructions of the Court, and no error appears therein. The only error assigned is the refusal of a continuance ; the minutes of the Court show such a ruling, and nothing more. It cannot be presumed to be erroneous, in absence of an affirmative showing to that effect.
The judgment is affirmed.